
	

113 HR 1918 IH: Brewers Excise and Economic Relief Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1918
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Latham (for
			 himself, Mr. Kind,
			 Mr. Young of Alaska,
			 Mr. Marino,
			 Mr. Hinojosa,
			 Mr. Dent, Mr. Holt, Mr.
			 Loebsack, Mrs. Capito,
			 Mr. Bishop of Georgia,
			 Mr. Clay, Mr. Bonner, Ms.
			 Linda T. Sánchez of California, Mr.
			 Hastings of Florida, Mr. King of New
			 York, Mr. Roskam,
			 Mr. Schrader,
			 Mr. Gene Green of Texas,
			 Mr. Johnson of Ohio,
			 Mr. Gardner,
			 Mrs. Napolitano,
			 Mr. David Scott of Georgia,
			 Mr. Alexander,
			 Mr. Graves of Missouri,
			 Mr. LoBiondo,
			 Mr. Griffin of Arkansas,
			 Ms. Moore,
			 Mr. Polis,
			 Mr. Simpson,
			 Mr. Bishop of New York,
			 Ms. DeGette,
			 Mr. Long, Mr. Lance, and Mr.
			 Massie) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax on beer to its pre-1991 level, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brewers Excise and Economic Relief Act
			 of 2013.
		2.Repeal of 1990
			 tax increase on beer
			(a)In
			 generalParagraph (1) of section 5051(a) of the Internal Revenue
			 Code of 1986 (relating to imposition and rate of tax on beer) is amended by
			 striking $18 and inserting $9.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			3.Tax relief for
			 small breweries
			(a)In
			 generalSubparagraph (A) of
			 section 5051(a)(2) of the Internal Revenue Code of 1986 (relating to a reduced
			 rate of tax for certain domestic production) is amended by striking
			 shall be and all that follows and
			 inserting
				
					shall be—(i)0 on the first 15,000 barrels of beer which
				are removed in such year for consumption or sale and which have been brewed or
				produced by such brewer at qualified breweries in the United States, and
					(ii)$3.50 on so much
				of such beer as exceeds 15,000 barrels but does not exceed 60,000 barrels.
					.
			(b)Conforming
			 amendmentSubparagraph (B) of
			 such section is amended by striking the 60,000 barrel quantity
			 and inserting the 15,000 and 60,000 barrel quantities.
			(c)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after the date of the enactment of this Act.
			
